Appeal by the defendant from two judgments of the County Court, Suffolk County (Copertino, J.), both rendered July 30, 1984, convicting him under indictment No. 382/84 of attempted burglary in the second degree, upon a jury verdict, and imposing sentence, and convicting him under indictment No. 585/84 of burglary in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgments are affirmed.
Having failed to move to vacate his plea in the court of first instance, the defendant’s claim that he should be relieved of his guilty plea has not been preserved for our review. In any event, at the time it accepted the defendant’s plea of guilty to indictment No. 585/84, the court made sufficient inquiry of the defendant to advise him that he might not be guilty of all the elements of the crime charged, and ascertained that the defendant nevertheless wished to plead guilty (see, People v Francis, 38 NY2d 150, 153; People v Serrano, 15 NY2d 304). We have reviewed the defendant’s contentions concerning his trial on indictment No. 382/84 and his sentence, and find them to be either not preserved for review or without merit. Bracken, J. P., Brown, Niehoff and Eiber, JJ., concur.